Title: To Alexander Hamilton from Caleb Swan, 28 March 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia March 28. 1800.
          
          I have received your favors of the 25th and 27th instant.
          It is true that I declined making a second individual settlement with Campbell Smith for want of an order in writing from the secretary of war or other addequate authority.
          I received a letter from the Comptroller of the treasury, dated 7th september 1799. supplementary to my original instructions, in which it is expressly enjoined on me not to make advances to or individual settlements with officers, except by an order in writing from the secretary of war. Adhering to the injunctions of this letter I declined settling individually with Campbell Smith and many other officers at Trenton; representations were then made to you of the inconvenience occasioned by this regulation, and you expressed a desire that officers on furlough from the four old Regiments, and others newly appointed, should be accommodated in this way for the present. I then entered on the business of individual settlements in Compliance with your wishes, (without having the requisite Written Order of the secretary of war, who uniformly has declined to give it), and they have already amounted to fifty two in number, among which is one for Campbell Smith, made to the 30th of November 1799—retrospecting through the accountants office to the 1 January 1797. since which period I believe he has not been paid with his Regiment. I did not at first, conceive that a departure in one instance from the instructions of the Comptroller, for the express purpose of accommodating an officer absent from his corps, would invest such officer with a right to repeat his Claim at the end of every Month or two; and in every instance where I have made these individual settlements it has been in the hope, and expectation that a similar one would not be required by the same officer: Notwithstanding I shall in all Cases meet your wishes, with cheerfulness & Obey your orders with punctuality; And therefore, not being informed of any strong, or peculiar reasons, other than those before stated, why Mr. Smith should not receive what is due to him seperately from his Regiment, I shall settle his account agreeably to your direction when ever he applies for it.
          I have the Honor to be with the greatest respect, Sir. your most obt Servt.
          
            C: Swan PM Genl.
          
          General Hamilton Commder in Chf—&c &c
        